The Attorney          General of Texas
                                                        December 23, 1982

MARK WHITE
Attorney General

                                       Mr. James B. Bond, General Counsel     Opinion No. ~~-532
Supreme      Court Building            Texas A and M University System
P. 0. Box 12546
                                       319 System Building                    Be: Whether the Texas Forest
Ausfin.    TX. 76711- 2546
5121475-2501
                                       College Station, Texas   77843         Service may grant state funds
Telex    9101674-1367                                                         to private landowners for
Telecppiar     5121475-0266                                                   reforestation of idle lands

                                       Dear Mr. Bond:
1607 Main St., Suite 1400
Dallas, TX. 75201-4709
2141742.6944                                You have requested our opinion as to whether the Texas Forest
                                       Service may grant state funds to private landowners for reforestation
                                       of idle lands.
4624 Alberta      Ave.. Suite    160
El Paso, TX.      799052793
9151533.3464                                The Texas Forest Service is an agency of the Texas A and M
                                       University System, under the general supervision of the board of
                                       regents. gduc. code SACS. 88.001, 88.102. The board appoints a state
1220 Dallas Ave., Suite 202
                                       forester, who serves as the director of the Forest Service. Educ .
~auston,   TX. 77002.6966
7131650-0666
                                       Code sec. 88.101. The general duties and authority of the Forest
                                       Service in general, and the state forester in particular, are
                                       described in subchapter B of section 88 of the Texas Education Code.
606 Broadway,        Suite 312         None of these statutes makes any reference to the grant of state funds
Lubbock,  TX.       79401.3479         to private landowners for reforestation of idle lands or for any other
6061747-5236
                                       purpose.

4309 N. Tenth, Suite 6                      In Attorney General Opinion H-1272 (1978), this office said that
McAllen.     TX. 76501-1665            the Department of Labor and Standards lacked statutory authority to
5121662.4547                           fund a Mobile Home Information Center to be operated by a private
                                       nonprofit corporation. Noting the well established rule that an
200 Main Plaza, Suite 400              administrative agency has only those powers expressly granted to it by
San Antonio.  TX. 76205-2797           statute or necessarily implied therefrom, Stauffer v. City of San
5121225.4191                           Antonio, 344 S.W.2d 158 (Tex. 1961), Attorney General Opinions H-897
                                       (1976). M-1131 (1972). the opinion observed that prior opinions which
 An Equal      Opportunity/
                                       had approved grants by state agencies to other public and private
 Affirmative     Action     Employer   entities had relied on express statutory authority. -See Attorney
                                       General Opinions H-140 (1973); C-673 (1966).

                                            In our opinion, the Forest Service similarly lacks authority,
                                       either express or implied, to grant state funds to private landowners.
                                       Even if appropriate legislation were enacted, however, such a grant
                                       would raise substantial questions under article III, section 51 and




                                                                 p. 1923
Mr.   James B. Bond - Page 2 (MW-532)




article XVI, section 6 of the Texas Constitution, which provide, in
pertinent part:

              Article 3, section 51. The Legislature shall
           have no power to make any grant or authorize the
           making of any grant of public moneys to any
           individual, association of individuals, municipal
           or other corporations whatsoever....

              Article 16, section 6. (a) No     appropriation
           for private or individual purposes shall be made,
           unless authorized by this Constitution....

     No proposed legislation has been presented to us, and we cannot
speculate as to particular statutory language, if any, which might
avoid those constitutional prohibitions.       In certain instances,
however, both the courts and this office have approved statutes which
authorized grants of public funds to private individuals, so long as
the expenditure was made "for the direct accomplishment of a
legitimate public purpose." Barrington v. Cokinos, 338 S.W.2d 133,
140 (Tex. 1960). See also State v. City of Austin, 331 S.W.2d 737
(Tex. 1960); Davis v. City of Lubbock, 326 S.W.2d 699 (Tex. 1959);
Harris County v. Dowlearn, 489 S.W.2d 140 (Tex. Civ. App. - Houston
1972, writ ref'd n.r.e.); Letter Advisory No. 107 (1975).

                             SUMMARY

              The Texas Forest Service, an agency of the
           Texas A and M University System, lacks statutory
           authority to grant state funds to private
           landowners for reforestation projects. Whether
           legislation granting such authority would be
           consistent with article III, section 51 and
           article XVI, section 6 of the Texas Constitution
           would depend on whether the grant of state funds
           would accomplish a legitimate public purpose.




                                        -MARK      WHITE
                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General




                                   p. 1924
.   .


        Mr. James B. Bond - Page 3    (MW-532)




        Prepared b$ Rick Gilpin
        Assistant Attorney General

        APPROVRD:
        OPINION COMMITTEE

        Susan L. Garrison, Chairman
        Jon Bible
        Roxanne Caperton
        Rick Gilpin
        Patricia Hinojosa
        Jim Moellinger
        Bruce Youngblood




                                        p. 1925